COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


SHARON KAY DALTON
                                             MEMORANDUM OPINION*
v.   Record No. 2866-01-2                         PER CURIAM
                                                MARCH 5, 2002
DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Sharon K. Dalton, pro se, on brief).

             (Jerry W. Kilgore, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Edward M. Macon, Senior Assistant Attorney
             General; Scott John Fitzgerald, Assistant
             Attorney General, on brief), for appellee.


     Sharon K. Dalton (claimant) contends the Workers'

Compensation Commission erred in finding that she failed to

prove either the doctrine of equitable estoppel or the doctrine

of imposition applied to toll the two-year statute of

limitations contained in Code § 65.2-708(A) applicable to her

May 1, 2000 change-in-condition application.     Upon reviewing the

record and the parties' briefs, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                        Equitable Estoppel

          To prove estoppel, a claimant must show by
          "clear, precise and unequivocal evidence"
          that he relied to his detriment upon an act
          or statement of an employer or its agent to
          refrain from filing a claim within the
          statutory period. Estoppel does not require
          "proof that the representation [was] false
          or that the employer intend[ed] to induce
          reliance. The employee's case is made if
          the 'representation . . . did in fact induce
          the [employee] to refrain from filing [a
          claim].'" However, an employer has no
          affirmative duty under the Act to inform an
          injured employee of the need to file a claim
          with the commission within the statutory
          period . . . .

Jenkins v. Ford Motor Co., 27 Va. App. 281, 288, 498 S.E.2d 445,

449 (1998) (citations omitted).   Furthermore, an "employer is

not estopped from asserting the statute of limitations defense

merely because it voluntarily paid (1) medical bills, (2) wages,

or (3) benefits."   Strong v. Old Dominion Power Co., 35 Va. App.
119, 125, 543 S.E.2d 598, 600 (2001) (citations omitted).

     In ruling that equitable estoppel did not apply in this

case, the commission found as follows:

          [C]laimant testified that she believed that
          every document that she forwarded to the
          employer was a claim. She also testified
          that she spoke to [David] Wingold[, her
          supervisor,] about being compensated for her
          lost time from work. The claimant, Wingold,
          and [Gerald] Powell testified that it was
          important to follow the employer's internal
          "chain of command." . . .

               Wingold acknowledged that the claimant
          asked about recovering her lost wages and
          that he told her that workers' compensation

                               - 2 -
            would pay for those wages. However, this is
            not the equivalent of a representation that
            the employer would file a claim on her
            behalf to recover her lost wages. Wingold
            did not prevent the claimant from filing, or
            persuade her not to file, a claim with the
            Commission. There is no evidence that the
            employer discouraged her from filing a
            claim. In fact, the claimant testified that
            Wingold and Ford told her in May 1999 that
            workers' compensation would pay for her lost
            wages. A claim filed within six months of
            this information would have been timely.

                 Significantly, the record reflects that
            the Commission forwarded information to the
            claimant before she filed her initial Claim
            for Benefits in 1998. Her 1998 claim
            included a request for compensation
            benefits. The claimant had a Hearing and
            was awarded compensation and medical
            benefits. She apparently went beyond the
            "chain of command" to file the initial
            claim. . . .

                 As the claimant noted, the employer
            processed all of her medical bills.
            However, the employer was merely abiding by
            the outstanding medical award. The
            employer's proper action does not absolve
            the claimant of the statutory requirement to
            file a claim for addition [sic] benefits
            within two years from the last day for which
            compensation was paid. We recognize that
            she worked for an agency of the Commonwealth
            of Virginia and that the Commission is also
            an agency of the Commonwealth of Virginia,
            which may have led to some confusion.
            However, this does not alleviate the
            claimant's responsibility to timely file a
            claim with the Commission.

     The commission's factual findings are supported by credible

evidence.   Based upon these findings, the commission, as fact

finder, could conclude that "the claimant has not proven with



                                - 3 -
clear and unequivocal evidence that the employer told her that

she did not need to file a claim for wage loss."    The commission

could also conclude, based upon this record, it was "not

persuaded that after a contested Hearing, the employer misled

the claimant or misrepresented to her that everything would be

paid without further action on her part."    As fact finder, the

commission weighed the testimony of claimant and the testimony

of employer's witnesses, and concluded claimant failed to prove

that employer made any representation, upon which she relied,

and which caused her not to file another claim.

     Because credible evidence supports the commission's

findings, we cannot find as a matter of law that claimant's

evidence sustained her burden of proving equitable estoppel.

                           Imposition

     The doctrine of imposition also does not apply to toll the

statute of limitations in this case.    Imposition is based on the

principle that "the commission has 'jurisdiction to do full and

complete justice in each case,' . . . even though no fraud,

mistake or concealment has been shown."     Avon Prods., Inc. v.

Ross, 14 Va. App. 1, 7, 415 S.E.2d 225, 228 (1992) (quoting

Harris v. Diamond Constr. Co., 184 Va. 711, 720, 36 S.E.2d 573,

577 (1946)).

     "The doctrine focuses on an employer's or the commission's

use of superior knowledge of or experience with the Workers'


                              - 4 -
Compensation Act or use of economic leverage, which results in

an unjust deprivation to the employee of benefits warranted

under the Act."   Butler v. City of Va. Beach, 22 Va. App. 601,

605, 471 S.E.2d 830, 832 (1996).   The doctrine does not apply

where the employer's acts are consistent with an endeavor to

comply with the Act.   See Cheski v. Arlington County Pub. Schs.,

16 Va. App. 936, 940, 434 S.E.2d 353, 356 (1993).

     Nothing in this record establishes that employer used

economic leverage or superior knowledge of the Act to effect an

unjust deprivation of benefits, and nothing indicates employer

did not endeavor to comply with the Act.   To the contrary,

employer's conduct showed an intent to comply with the Act.

Employer filed a First Report of Accident and paid claimant

compensation and medical bills pursuant to the commission's May

18, 1998 decision.   Thus, we cannot find as a matter of law that

claimant's evidence proved that the doctrine of imposition

applied to toll the statute of limitations in this case.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 5 -